Name: Commission Regulation (EEC) No 1485/82 of 10 June 1982 correcting Regulation (EEC) No 1328/82 amending for the 10th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calvese
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce;  means of agricultural production
 Date Published: nan

 11 . 6 . 82No L 160/12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1485/82 of 10 June 1982 correcting Regulation (EEC) No 1328/82 amending for the 10th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves HAS ADOPTED THIS REGULATION : Article 1 The following point 4 is added to Article 1 of Regula ­ tion (EEC) No 1328/82 : '4. At the second indent of Article 4 ( 1 ) (c) the words \ . . maximum number of four month old calves . . are replaced by . . maximum number of young calves . . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 10(3) thereof, Whereas Regulation (EEC) No 1 328/82 (3) amended the ages of calves specified in Regulation (EEC) No 2793/77 (4) ; whereas this change made an adjustment in Article 4 of Regulation (EEC) No 2793/77 neces ­ sary ; whereas this adjustment was omitted ; whereas Regulation (EEC) No 1328/82 should therefore be corrected and the correction is in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on 12 June 1982. It shall be applicable from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 140, 20. 5 . 1982, p . 1 . (3) OJ No L 150, 29. 5. 1982, p. 72. (4) OJ No L 321 , 16. 12. 1977, p. 30.